Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.      Claims 1-11 and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/229091. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose inventions falling within the scope of those of the instant claims because they contain ingredients which fall within the scope of those of the instant claims, including curable components, amphiphilic siloxane containing isocyanate containing prepolymer, polyol, polyisocyanate and amphiphilic additive.  The instant claims therefore encompass the inventions of the copending claims and the inventions of the copending claims therefore fall within the scope of the instant claims.  The ordinary skilled artisan practicing inventions falling within the scope of the instant claims will necessarily practice inventions falling within the scope of the copending claims and vice versa.
The instant claim 1 is very similar to copending claim 1.

The instant specification, paragraph [0027] shows that the instantly claimed PEG need not be a diol/glycol.  Note that the instant specification specifically states that the PEG includes monofunctional PEG.  PEG is usually polyethylene glycol which is a diol.  It is recognized that the applicant has redefined PEG according to the instant specification.
The methoxy-terminated poly(ethylene glycol) of the copending claimed pre-polymer of copending claim 1 therefore falls within the scope of the PEG of the instant claim 2.  The reaction that makes the prepolymer of copending claim 1 necessarily attaches the monofunctional methoxy-terminated poly(ethylene glycol) to the polyisocyanate in the final prepolymer of the copending claim 1.  This necessarily gives the moieties contributed by the hydrophilically modified polyisocyanate of the instant claim 2.  Therefore, the final prepolymer of copending claim 1 is necessarily that of the instant claim 2 though it is made by a slightly different process.  See MPEP 2113.
The polyisocyanates of copending claims 9-11 give the prepolymers of the instant claims 3-5.
 Copending claim 18 gives the prepolymer of the instant claims 6 and 8.
When the isophorone diisocyanate of copending claim 11 is used, it gives the prepolymer of the instant claim 7 upon reaction with the copending claimed mPEG.
The monocarbinol-terminated poly(dimethylsiloxane) of copending claim 1 falls within the scope of the instant claim 9.
The instant claims 10 and 11 are very similar to copending claims 12 and 13.
The instant claim 13 is very similar to copending claim 11.
The instant claim 14 is very similar to copending claim 1, particularly the poly(ethylene glycol) methyl ether which modifies the siloxane of the amphiphilic additive d) therein.  Normally, polyethylene glycol, i.e. PEG, is a diol.  The instant specification has redefined PEG to include “monofunctional PEG”, noting the instant specification, paragraph [0026].  It is therefore clear that PEG is not required to be a diol.  Therefore, the instant claim 14 encompasses the allyl-functional poly(ethylene glycol) methyl ether (allyl-functional mPEG) modified siloxane amphiphilic additive of the copending claim 1 because the modification of the instant claims encompasses the addition of the allyl-endgroup of the copending claims and the instantly claimed PEG is clearly not limited to diols.
The instant claim 15 is very similar to copending claim 19.
The instant claim 16 is very similar to copending claim 20.
The instant claim 17 is very similar to copending claim 21.
The instant claim 18 is very similar to copending claim 22.
Combining and allowing the components of copending claim 1 to react to give the subcomponents a), b), c), and d) therein is falls within the scope of the method of the instant claim 19.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.      Claims 1-11 and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of copending Application No. 17/191035. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose inventions falling within the scope of those of the instant claims because they contain ingredients which fall within the scope of those of the instant claims, including curable components, amphiphilic siloxane containing isocyanate containing prepolymer, polyol, polyisocyanate and amphiphilic additive.  The instant claims therefore encompass the inventions of the copending claims and the inventions of the copending claims therefore fall within the scope of the instant claims.  The ordinary skilled artisan practicing inventions falling within the scope of the instant claims will necessarily practice inventions falling within the scope of the copending claims and vice versa.
The instant claim 1 is very similar to copending claim 1.
The instant specification, paragraph [0027] shows that the instantly claimed PEG need not be a diol/glycol.  Note that the instant specification specifically states that the PEG includes monofunctional PEG.  PEG is usually polyethylene glycol which is a diol.  It is recognized that the applicant has redefined PEG according to the instant specification.
The methoxy-terminated poly(ethylene glycol) of the copending claimed pre-polymer of copending claim 1 therefore falls within the scope of the PEG of the instant claim 2.  The reaction that makes the prepolymer of copending claim 1 necessarily attaches the monofunctional methoxy-terminated poly(ethylene glycol) to the polyisocyanate in the final prepolymer of the copending claim 1.  This necessarily gives the moieties contributed by the hydrophilically modified polyisocyanate of the instant claim 2.  Therefore, the final prepolymer of copending claim 1 is necessarily that of the instant claim 2 though it is made by a slightly different process.  See MPEP 2113.
The polyisocyanates of copending claims 5-9 give the prepolymers of the instant claims 3-5.
 Copending claim 17 gives the prepolymer of the instant claims 6 and 8.
When the isophorone diisocyanate of copending claim 9 is used, it gives the prepolymer of the instant claim 7 upon reaction with the copending claimed mPEG.
The monocarbinol-terminated poly(dimethylsiloxane) of copending claim 1 falls within the scope of the instant claim 9.
The instant claims 10 and 11 are very similar to copending claims 25 and 26.
The instant claim 13 is very similar to the copending claim 9.
The amphiphilic additive a) of copending claim 1 falls within the scope of the instant claim 14.
The instant claim 15 encompasses copending claim 30.
The instant claim 16 encompasses copending claim 31.
The instant claim 17 encompasses copending claim 32.
The instant claim 18 encompasses copending claim 33.
The method of reacting the components of the copending claim 1 gives the method of the instant claim 19.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.     Claims 1, 6-8, 10-13, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is unclear what is intended by the instant claim 1 and the claims depending therefrom, including claims 10-13 and 15-19.  The instant claim 1 recites “curable amphiphilic siloxane polyurethane coating composition” in the preamble.  However, none of the recited components requires any siloxane groups in claim 1.  It is unclear if the preamble necessarily requires at least one of the ingredients to contain at least one siloxane group or if the applicant is being their own lexicographer and redefining the preamble recitation “curable amphiphilic siloxane polyurethane coating composition” to not require the siloxane moiety by the recitation of the instantly claimed reactants a) through g) which do not require any siloxane moieties.

For the purposes of examination, the instant claims 1, 10-13, and 15-19 are interpreted as not requiring siloxane units.

Claims 2-9 and 14 are not subjects of this rejection because they clearly recite siloxane moieties in at least one of their recited reactants.

B.     It is unclear what type of average molecular weight is required by the instant claims 6 and 8 molecular weights, e.g. weight, number, z, viscosity, or some other type of average molecular weight.  The polymers therein do not have a polydispersity of exactly one.  They therefore have average molecular weights.  The type of average molecular weight and polydispersity thereof materially affects the polymer properties.  The scope of the claims is therefore not clear.

For examination purposes any type of average molecular weight will be taken as falling within the scope of the above noted indefinite limitations due to the indefiniteness of the claim.

C.     The instant claim 13 recites the trade name Desmodur Z4470 BA.  It is not clear what is required by Desmodur Z4470 BA.  The compositions of such compounds are usually not precisely and accurately provided.  The trade named material therefore might contain ingredients and amounts thereof not disclosed in the instant specification or in the literature describing the Desmodur Z4470 BA.  These particulars materially affect the properties that result from the use of the trade named material, particularly in the polyisocyanate/polyurethane arts.  The manufacturer is under no obligation to continue manufacturing the same thing under the trade name Desmodur Z4470 BA or to continue manufacturing anything under the trade name Desmodur Z4470 BA.  If the product with the tradename Desmodur Z4470 BA is changed or discontinued, the meaning of the instant claim changes.  See MPEP 608.01(v)    Marks Used in Commerce and Trade Names [R-10.2019] including “The relationship between a mark or trade name and the product, service, or organization it identifies is sometimes indefinite, uncertain, and arbitrary. For example, the formula or characteristics of a product may change from time to time and yet it may continue to be sold under the same mark or trade name. In patent specifications, the details of the product, service, or organization identified by a mark or trade name should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant. Arbitrary marks or trade names which are liable to mean different things at the pleasure of the owner do not constitute such language. Ex Parte Kattwinkle, 12 USPQ 11 (Bd. App. 1931).”  The scope of the claims is therefore not clear.

For the purposes of examination, any IPDI trimer is taken as reading on claim 13.

D.     The tradename Bayhydur 304 of the instant claim 7 is not clear because it is not known what is in the trade named composition and what the amounts of the components therein are.  Such trade named compositions are typically generically described but are rarely specifically described regarding all ingredients and all ingredient amounts.  Their composition may change at the whim of the manufacturer or they may be discontinued at any type.  Either of these cases changes the meaning of the claim.  The scope of the instant claim 7 is therefore not clear.  See MPEP 608.01(v)    Marks Used in Commerce and Trade Names [R-10.2019] including “The relationship between a mark or trade name and the product, service, or organization it identifies is sometimes indefinite, uncertain, and arbitrary. For example, the formula or characteristics of a product may change from time to time and yet it may continue to be sold under the same mark or trade name. In patent specifications, the details of the product, service, or organization identified by a mark or trade name should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant. Arbitrary marks or trade names which are liable to mean different things at the pleasure of the owner do not constitute such language. Ex Parte Kattwinkle, 12 USPQ 11 (Bd. App. 1931).”  The scope of the claims is therefore not clear.

For the purposes of examination, any hexamethylene diisocyanate based polyisocyanate is taken as reading on claim 7 because the instant specification does not define Bayhydur 304 more specifically. 

7.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.      Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/196565 Webster et al.

Regarding claim 1:

Webster discloses a polyurethane curable siloxane polyurethane coating composition containing at least one prepolymer, at least one polyol, and at least one polyisocyanate.  These components fall within the scope of the instantly claimed components a), b), and c).  See Webster, the abstract and paragraphs [008] and [025].
  Webster discloses additives including surfactants.  See Webster, paragraph [039].  Webster’s surfactants are necessarily amphiphilic and necessarily impart some amphiphilic character to their composition.  The surfactants of Webster therefore fall within the scope of the instantly claimed d) at least one amphiphilic additive.

Webster does not exemplify the above discussed compositions with surfactants or disclose their use with sufficient specificity to anticipate the instant claims.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to put the surfactants of Webster, paragraph [039] in the compositions of Webster, paragraphs [008] and [025] because Webster states that surfactants are useful in their compositions and the surfactants would have been expected to reduce the surface tension of the films of Webster.

There is no probative demonstration of any unexpected results over the above discussed compositions of Webster stemming from the use of the instantly claimed d) at least one amphiphilic additive which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].

Regarding claim 2:

The instant specification, paragraph [0027] shows that the instantly claimed PEG need not be a diol/glycol.  Note that the instant specification specifically states that the PEG includes monofunctional PEG.  PEG is usually polyethylene glycol which is a diol.  It is recognized that the applicant has redefined PEG according to the instant specification.
The methoxy-terminated poly(ethylene glycol) of Webster, paragraph [025] therefore falls within the scope of the PEG of the instant claim 2.  The reaction that makes the prepolymer of Webster, paragraph [025] necessarily attaches the monofunctional methoxy-terminated poly(ethylene glycol) of Webster to their polyisocyanate in the final prepolymer of Webster.  This necessarily gives the moieties contributed by the hydrophilically modified polyisocyanate of the instant claim 2.  Therefore, the final prepolymer of Webster is necessarily that of the instant claim 2 though it is made by a slightly different process.  See MPEP 2113.

   Regarding claims 3-5:

   Webster’s polyisocyanates used to make their prepolymers are those of the instant claims 3-5.  See Webster, paragraphs [025] and [026], noting the isophorone diisocyanate trimer therein.  Upon reacting with the methoxy-terminated poly(ethylene glycol) of Webster, this isophorone diisocyanate trimer    

Regarding claims 6 and 8:

Webster, paragraph [029] describes molecular weights falling within the scope of the instant claims 6 and 8.

Regarding claim 7:

Upon reacting with the methoxy-terminated poly(ethylene glycol) of Webster, the isophorone diisocyanate of Webster, paragraph [027] falls within the scope of the instant claim 7.  Note the discussion of the instant claim 2 above.

 Regarding claim 9:

The monocarbinol-terminated polydimethyl siloxane of Webster, paragraph [026] falls within the scope of the instant claim 9.

Regarding claims 10-12:

The polyols of Webster, paragraph [032] fall within the scope of the instant claims 10-12.  Note the last sentence of Webster, paragraph [032] particularly for the instant claim 12 polyol.

Regarding claim 13:

The instant specification describes the Desmodur Z4470 BA of the instant claim 13 as being an IPDI trimer at paragraph [0026].  The isophorone diisocyanate trimer of Webster, paragraphs [033], [027], noting the Desmodur Z4470 BA, and [056], noting the Desmodur Z4470 BA of Table 3, falls within the scope of the instant claim 13.

Regarding claim 14:

Some fraction of the molecules of Webster’s prepolymers of paragraph [049] necessarily contain some molecules with the PEG attached to the PDMS by a polyisocyanate molecule.  The prepolymer is necessarily a mixture of molecules which differ by molecular weights by definition of “average molecular weight” in polymer chemistry.  The prepolymer is also expected to contain molecules that are isocyanate with PEG and PDMS bonded thereto in a single molecule and with no remaining NCO groups.  Any fraction of the prepolymer molecules of Webster having a PEG and a PDMS in a single molecule falls within the scope of the instantly claimed amphiphilic additive including that of the instant claim 14.  “[M]odified” of the instant claim 14 includes the urethane attachment via reaction with the polyisocyanates of Webster.  These compounds of Webster are clearly amphiphilic due to their hydrophile and hydrophobe contents.

Regarding claims 15-18:

The cured coating of Webster, paragraphs [025], [057], and [065] falls within the scope of the instant claims 15-18.

Regarding claim 19:

Mixing and reacting the components of Webster’s coatings, as discussed above, falls within the scope of the instant claim 19.


9.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762